Spring, J.:
William J. Bauman and wife by deed dated December 16, 1872, conveyed to their son, William S.,' thirty acres of land on *192lot 6 in the town of Irondequoit, in the county of Monroe, extending east to Irondequoit bay. The deed was delivered at once, but was not recorded until May twenty-second following. It included an acre of land immediately south of the thirty acres and upon which acre the grantee had erected a dwelling house the year preceding. ' East of the tract of land conveyed and in Irondequoit bay was an island, then known as Cobb’s island, wholly covered with forest trees and containing about , two acres'. • Between the island and a strip of land designated as the península, and which was a rocky, uneven promontory, was a marsh, and there was also a marsh between the peninsula and the dry land to the west. Irondequoit bay is a navigable arm or bayou of Lake. Ontario extending southerly from the lake about four miles, and of the width of about three-quarters of a mile.
By deed dated and delivered on May 6, 1813, the said William' Bauman and wife conveyed said Cobb’s island to Frank Schneider, and the same thereafter was known as Schneider’s island, and will be so styled. In the conveyance explaining the description and.after designating the island by name, .the following appears: “Which Island is surrounded in the north, east and south by the waters of said Irondequoit Bay .and bounded on the west by a swamp which separates said Island from the other part of said Lot No. Six (6) owned by said parties of the first part. And said party of second part is to have the use of said swatnp which separates the Island and swamp hereby conveyed from the swamp and land owned by parties of the first part forever for ingress and egress to . and from said Island. Said Island containing 2 acres more or less, and it being understood that one-half, of the swamp between said Cobb Island and the land owned by said Bowman [Bauman] is intended tó be conveyed hereby.”
The thirty-acre tract back for some distance from the bay was covered with timber, was hilly and broken, and cut by ravines. Bay "Village road on the west, and extending northerly through it, and sometimes called Bauman’s road, was the only highway touching the thirty acres or any of the lands on-lot 6. George Schneider, a son "of the grantee, a witness on behalf of the defendant, testified that the Baumans had sort of *193a wood, road jutting off from the highway in a southeasterly direction, winding down steep pitches to a creek, over which was a little bridge, and he thus continued his description: “Then the driveway stopped there, and there was a pathway from there over to the peninsula, and a pathway along the east side of; the peninsula to a point opposite the island, and I went from that point on the peninsula over to the island upon a bridge that my father built. That bridge was there only a few years after the island was bought.”
When Schneider purchased the island there was no highway in that vicinity extending to the bay. There was no wharf or landing place on the shores of the island, and it was not cultivated or occupied. Shortly after Schneider acquired the island he cut down the timber, erected a cottage, and afterwards, a hotel thereon, built a dock, and in 1878 began to run a small steamer on the bay, carrying passengers for hire. He kept up this business for twenty-one years, stopping at several docks along the west shore of the bay, and which were publicly and ■ generally used for the reception and discharge of passengers. There was no interference with the use of these docks, and they are still accessible and available to any one going to and from the island, as the trial court has found.
In 1876 the Bay Village road was extended as a highway to the lake, its easterly terminus within sixty rods from the island. The public road known as the Float Bridge road was also extended to the bay, and the trial court has found that these highways are each ‘c within a reasonable distance of said island, ” and can be reached by boat therefrom, and “ without crossing private property,” and the proof well supports.these findings.
After Schneider erected the hotel and wharf he did not use the pathway or the wood road across the thirty-acre tract to the highway. Until 1907 there was no claim'of a right of way either pursuant to the terms of the deed or by reason of any necessity to gain access to the Bay Village road by Schneider or the defendant Wagner, his successor in the ownership of the land.
In 1889 the Glen Haven railroad was constructed from the city of Rochester to the bay, and'over the thirty-acre tract. The land was cleared up, some of the steep places in this *194vicinity cut down, marshy spots • filled with earth, hotels erected and the locality became a summer resort with the accessories customary' in such development. There was a footbridge extending from the island to the mainland over the railroad property and the lands of the Glen Haven Improvement Company, and this was used without hindrance for eighteen years by the sufferance of these companies. The use of this way was finally prohibited by the companies and litigation ensued between the improvement company and the defendant Wagner involving the. right of the latter to use this route to the mainland, and the decision was adverse to- her' claim. The railroad company and the improvement company had acquired either absolutely or by lease the upper easterly end -of the Bauman land and the footbridge and way of travel was along this land, and it was' not the route of the old wood road and connecting pathway referred to.
The defendant also applied to the town authorities for a road out but they refused to lay out a highway for her. She then in 1907 claimed to the plaintiff a right.of way by virtue of the deed to Schneider and. asked him to designate the location of the way, which' he did not do, in effect repudiating her right to cross his premises. She thereupon commenced to construct a roadway about fifteen feet in Width over the lands and uniting with the Bay Village road, and was engaged in excavating the earth and cutting down the timber for such purpose when the plaintiff commenced this action to enjoin her from building this road. The question involved Was her right to the road-, way across these premises by virtue of the deed of the island to Schneider. :
There is no clause in the deed which expressly grants a right of way over these premises beyond the swamp. Bauman, Sr., owned that part of lot-6 immediately adjacent on the south to the tract he had conveyed to his son, and thisland Was owned by him at the time of the conveyance to Schneider, and was west of the island. The court, therefore, found at the request of the plaintiff: “ That the swamp referred to in the deed to said Schneider was the swamp east of the peninsula lying between said peninsula and Schneider’s Island, and that that portion of said peninsula south of the thirty (30) *195acres is the other part of Lot 6 referred to in that portion' of said deed which reads: ‘ Bounded on the West by a swamp which separates said island from the other part of said Lot 6 owned by the parties of the first part.’ ” And this finding would seem to be within the fair intent of the parties.
We will assume, however, that one-half of the swamp, the entire length of the Island, passed absolutely to Schneider by the grant with the right of “ ingress and egress to and from said island ” over the swamp not conveyed. A right of way to one man over the premises of another will not be implied unless at the time the burden was supposed to be attached it was strictly essential in order to obtain access to the land for whose benefit it was created. (Wells v. Garbutt, 132 N. Y. 430, 435; 2 Washb. Real Prop. [3d ed,] 306.)
As was said in Ogden v. Jennings (62 N. Y. 526, 531): “It must be an actual and a direct necessity. A mere convenience is not sufficient to create or convey a right or easement, or impose burthens on lands other than those granted, as incident to the grant. In all cases the question of necessity, controls.”
The theory of an implied easement is founded upon the prob-' able intention of the parties to the grant. If an owner of land sells a portion of his holdings to be occupied and enjoyed by the grantee and 'there is no way of reaching a highway except over the lands of the grantor, it is reasonable to assume that it was the intent that the grantee possess an easement oyer the lands retained by the grantor if the same will enable him to reach a public road. The right of way would be essential to the enjoyment of the land purchased. Bights of way and easements are expected to pass by grant and only the manifest necessity entering into the consideration for the conveyance in order to make possible the enjoyment of that purchased will warrant the imposition of the burden in the absence of a covenant in the deed or some other effective written instrument or-clause. '
The surroundings and situation in 1813 when the deed was executed are illuminating as bearing upon the probable intent of the parties to the conveyance. ‘ The land was rough and broken and evidently Schneider had in mind -using the island for a summer resort, to be patronized by people transported to *196it in steamers or boats. ■ As soon as this project began to germinate, what little intermittent'user he had made of this pathway. and wood road was entirely abandoned and was never again resumed. .
Assuming, without deciding, that a right of way existed when the deed was delivered, it was Ihnited to a footpath and the wood road,as then constructed. No right to a roadway fifteen feet in width cutting through this tract was ever in the contemplation of the parties. ' If a right to cross the land 'at all ever existed, it soon disappeared. When the highways were extended to the bay the necessity was gone and the right went with the passing of the necessity. (Ogden v. Jennings, supra, 531; Palmer v. Palmer, 150 N. Y. 139, 147.)
It seems to me there is another insuperable objection to the defendant’s claim. As stated, Irondequoit bay is a navigable ' body of water. When the highways were extended to the bay and were readily accessible by boats and steamers from the island, the necessity for a way out over the lands of the plaintiff ceased. The reasonable access to a highway over a navigable body of water prevents the maintenance of a passage by necessity over the lands of another. (Kingsley v. Gouldsboro Land Imp. Co., 25 L. R. A. 502; 86 Maine, 279; Hildreth v. Googins, 91 id. 227; Turnbull v. Rivers, 3 McCord [S. C.], 131; Burlew v. Hunter, 41 App. Div. 148, 151; Jones Easements, § 322.)
In the first case cited the court used this language (at p. 503): “ In the preséntcase the defendant’s land has navigable waters on three, sides of it. Over these waters there is a public right of travel. The. defendant has the free use of these waters in going to and from its land. It has erected wfiarves and owns a steamboat, which during certain portions of the year runs several times each day between there and Bar Harbor, and, as. occasion requires, to Winter Harbor, on the east. To the latter place it is only three quarters of a mile by the way of the road or by water. It might oftentimes be more convenient to pass over a highway, or across the plaintiff’s premises, than be subjected to the inconvenience of using the waters of the sea. But this inconvenience is not such as the law requires to constitute a legal necessity for the way claimed.”
*197The. evidence shows two important facts without any controversy. After .Schneider erected his dock and for thirty years there was no claim or pretense that he had a right of way over the premises of the plaintiff. On the other hand, the plaintiff cultivated the tillable land, sold a strip entirely across it from north to south to the railway company, which constructed and operates a railroad along its purchase, and leased some of the land to an improvement company, which is in possession.. These acts of uninterrupted ownership and occupancy, and selling and leasing, were hostile to any easement of Schneider or of the present owner of the island. They understood well when all this work was going on, and that it was repugnant to any right of way over the premises. On the one hand it might well be held that there was an abandonment of any claim, and on the other an open repudiation of it by the owner of the servient estate for a sufficient length of time to extinguish any easement which had ever existed. (Woodruff v. Paddock, 130 N. Y. 618; Snell v. Levitt, 110 id. 595; Corning v. Gould, 16 Wend. 531.)
I think the judgment should be reversed.
All concurred, except Robson, J., who dissented.
Judgment reversed and new trial granted, with costs to appellant to abide event, upon questions of law and fact.